Title: From Thomas Jefferson to Edmund Bacon, 11 October 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Oct. 11. 07
                        
                        I now inclose you 360. Dollars to be paid as follows
                        
                            
                                to
                                John Perry for Walker’s order
                                100.
                                D.
                            
                            
                                to
                                mrs Lewis, my assumpsit for J. Perry
                                49.
                                
                            
                            
                                
                                mr Nelson
                                20.
                                
                            
                            
                                
                                mr Maddox
                                50.
                                
                            
                            
                                
                                mr Chandler & the younger Shoemaker
                                40.
                                
                            
                            
                                
                                on account
                                
                                      101.
                                
                                
                            
                            
                                
                                
                                360.
                                
                            
                        
                        this last sum is intended as a commencement for the discharge of your debts. you will therefore pay it
                            towards those most pressing. in about 3. weeks you shall have another remittance towards the same object. the money for
                            mr Chandler and mr Shoemaker the younger is for their assistance about the dam, and is to be divided between them in
                            proportion to the time they respectively aided, or in any other proportion they shall agree on. I shall be glad to learn
                            if you bought the hundred barrels of corn at 10/ & when paiable. it is possible mr Eppes may buy a horse for me and
                            send him to Monticello some time this month to be brought on by Davy. I would therefore wish Davy not to set out till the
                            beginning of next month, lest the horse should come after his departure. as he is a horse of great value he must take
                            great care of him. Mr Shoemaker presented me an account for the use of his cart, & horses &c. I desired him to
                            settle it with you. the difficulty of satisfying him makes me wish you to avoid accounts with him as much as possible. his
                            convenience in the [fa]ll for waggoning ice, recommends the employing him then. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    